DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Kuo on 03/18/2022.

The application has been amended as follows: 
In claim 1 at line 8, “substantially” has been deleted.


Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) is withdrawn.




Allowable Subject Matter
Claims 1, 4-8, 10-18 and 35-42 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

a controller configured to generate and transmit, to each switch, a first control signal that causes said each switch to implement the electrical duty cycle of the respective electrical heating element based at least on the measured electrical power delivered to each of the electrical heating elements and a curve fit of calibration data using a polynomial or a spline.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 35, a power-compensated fusion furnace, comprising:
a controller configured to transmit a control signal of a plurality of control signals to each electrical switch of the plurality of electrical switches to control the plurality of duty cycles based at least on the measured electrical power delivered to each of the electrical heating elements and a curve fit of calibration data using a polynomial or a spline.

The closest references are Yamaguchi (US 6,496,749), Azrai (US 2005/0213280), Walker (US 2014/0153606), Wallaert (US 5,436,788), Devey (US 2008/0156789), Yoshii (US 2014/0238972), Willis (US 2004/0173142), Stoddard (US 6,211,495), Bethune (US 5,994,675), Boivin (US-9781774), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boivin (US-9781774).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761